Dismissed and Opinion Filed October 21, 2015.




                                                                    In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                         No. 05-15-01260-CR
                                                         No. 05-15-01261-CR
                                                         No. 05-15-01262-CR
                                                         No. 05-15-01263-CR

                                             TROY LEE PERKINS, Appellant
                                                         V.
                                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 282nd Judicial District Court
                                       Dallas County, Texas
             Trial Court Cause No. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S

                                            MEMORANDUM OPINION
                                         Before Justices Lang, Evans, and Whitehill
                                                 Opinion by Justice Evans
            Troy Lee Perkins was convicted on his negotiated guilty pleas of four aggravated

robberies and sentenced to twelve years’ imprisonment in each case.                                               The sentences were

imposed in open court on January 7, 2008, and appellant did not appeal at that time. The Court

now has before it appellant’s October 16, 2015 notice of appeal. The notice does not indicate

there is a newly-entered appealable order.                              Rather, appellant seeks to “appeal [the 2008]

convictions, withdraw his guilty plea, reverse the…convictions, [and] remand the cases back to

the trial court” for a new trial.1 We dismiss the appeals for want of jurisdiction.


     1
         We note that this group of appeals is appellant’s seventh attempt since 2012 to appeal some or all of the 2008 convictions. The previous
appeals, which were all dismissed for want of jurisdiction, include cause nos. 05-14-01546/01547-CR (Tex. App.––Dallas Dec. 10, 2014, pet.
          “A timely notice of appeal is necessary to invoke appellate jurisdiction.” Blanton v.

State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012). Appellant’s October 16, 2015 notice of

appeal is untimely as to the January 7, 2008 sentencing date. See TEX. R. APP. P. 26.2(a)(1);

Slaton, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d
519, 523 (Tex. Crim. App. 1996). Further, this Court has no authority to grant appellant out-of-

time appeals, nor do we have jurisdiction to entertain a collateral attack on his final felony

convictions. See TEX. CODE CRIM. P. ANN. arts. 11.05, 11.07 (West 2015); Board of Pardons &

Paroles ex rel. Keen v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App.

1995) (orig. proceeding).

          We dismiss the appeals for want of jurisdiction.




                                                                     /David W. Evans/
                                                                     DAVID EVANS
                                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
151260F.U05




ref’d); 05-14-00826–00829-CR (Tex. App.––Dallas July 2, 2014, no pet.); 05-14-00460–00463-CR (Tex. App.––Dallas Apr. 17, 2014, no
pet.); 05-14-00091–00094-CR (Tex. App.––Dallas Feb. 3, 2014, pet. ref’d); 05-13-01119–01122-CR (Tex. App.––Dallas Sept. 11, 2013,
pet. ref’d); 05-12-01511-CR (Tex. App.––Dallas Dec. 13, 2012, no pet.); and 05-12-0151201514-CR (Tex. App.––Dallas Nov. 28, 2012, no
pet.).



                                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01260-CR        V.                       Trial Court Cause No. F07-00645-S.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Lang and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of October, 2015.




                                             –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01261-CR        V.                       Trial Court Cause No. F07-71769-S.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Lang and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of October, 2015.




                                             –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01262-CR        V.                       Trial Court Cause No. F07-71970-S.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Lang and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of October, 2015.




                                             –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01263-CR        V.                       Trial Court Cause No. F07-71990-S.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Lang and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of October, 2015.




                                             –6–